CARSON, Judge.
The only question presented on appeal is whether the trial court erred in failing to allow the motion in arrest of judgment. If the warrant was not valid, the motion should have been allowed.
It is well established in this State that a bill of indictment or a warrant is insufficient to confer jurisdiction unless it charges all essential elements of a criminal offense. State v. Morgan, 226 N.C. 414, 38 S.E. 2d 166 (1946); 4 Strong’s N. C. Index 2d, Indictment and Warrant, § 9. While the warrant apparently attempted to charge a violation of G.S. 20-166, it has failed in two vital respects. In the first instance, it does not charge the defendant with operating the motor vehicle which was involved in the accident. This, of course, is essential to the offense. It furthermore does not charge that he failed to give his name and address and driver’s license number before leaving the scene of the accident. Both of these are essential elements of the crime, and the lack of either causes the warrant to be a nullity. State v. Overman, 257 N.C. 464, 125 S.E. 2d 920 (1962); State v. Chavis, 9 N.C. App. 430, 176 S.E. 2d 388 (1970); 1 Strong’s N. C. Index 2d, Automobiles, § 131.
A motion to quash by counsel for the defendant made before trial in District Court or before the jury trial in Superior Court would have resulted in saving the State a great deal of time and expense. Because of the invalid warrant, jeopardy did not attach. A new warrant may be issued, and the defendant may be tried again at the option of the Solicitor.
Judgment arrested.
Chief Judge Brock and Judge Morris concur.